DETAILED ACTION

	
	Claims 1, 4-6, 13, and 16-28 are allowed over the prior art of record.

Response to Arguments
	
	Double Patenting rejection
	Examiner withdraws the double patenting rejection of claims 1, 2, 4-8, 10-14, and 16-18 in view of the Terminal disclaimer filed and approved on March 25, 2021.

REASONS FOR ALLOWANCE

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Gazzetta et al. (2004/0083297) teaches a system providing real-time communication over an electronic communication network between two or more users includes a client application associated with each user, a first authentication application having authentication information for at least one user and associated with at least one of the client applications, and a messaging service application maintaining the connection status of all of the users. The first authentication application and the client applications associated with the first authentication application reside on a first private (See Abstract).

	Ryan et al. (9,807,067) teaches a secure chat client is described that allows users to exchange encrypted communications via secure chat rooms, as well as one-to-one communications. In particular, the secure chat client allows users to create, configure, and manage secure chat rooms. Furthermore, the secure chat client provides users with the ability to recover secure messages when they obtain a new device or otherwise lose communications. (See Abstract).

	Mathur (2007/0124310) teaches Systems and methods are provided for securely exchanging information between remote computing systems such as electronic medical records in the local healthcare community, enabling interoperabilty and allowing for the synchronization of common information. Some embodiments provide for a type of software "middleware" that autonomously extracts, analyzes and transforms information from computer systems in one location and distributes it to remote location(s) to be further transformed and inserted into one or more remote computer systems. Other embodiments provide for remotely deploying and managing the software programs from . (See Abstract).

	However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 03/25/2021. Claims 4-6, 13, and 16-28 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/Primary Examiner, Art Unit 2449